     Case 5:19-cv-00055-C Document 23 Filed 09/14/20           Page 1 of 1 PageID 254



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                 LUBBOCK DIVISION


UNIVERSAL UNDERWRITERS                        )
SERVICE CORPORATION ,                         )
                                              )
                      Plaintiff,              )
                                              )
v.                                            )
                                              )
BART REAGOR and ANNETTE REAGOR,               )
                                              )
                      Defendants.             )   Civil Action No. 5:19-CV-055-C


                                          ORDER

        Due to the logistical issues presented by COVID-19, the Court hereby ORDERS that the

trial setting in the above-styled and -numbered civil action of October 5, 2020, be VACATED

and this proceeding be STAYED pending further Order of the Court.

        SO ORDERED this 14th day of September, 2020.




                                           SAM R. CUMMINGS
                                           SENIOR UNITED STATES DISTRICT JUDGE
